           Case
            Case3:19-cv-01962-RDM
                 3:02-at-06000 Document
                                   Document
                                        11651 Filed
                                               Filed11/14/19
                                                     11/14/19 Page
                                                               Page11ofof55



          UNITED STATES DISTRICT COURT FOR THE
             MIDDLE DISTRICT OF PENNSYLVANIA
 CHRISTINA SWARTZ,           :
                             :
                             :
         PLAINTIFF,          :
                             : Case No.:
                             :
 VS.                         : [Removal from the Court of Common
                             : Pleas of Lackawanna County, Case
 SYNCHRONY BANK,             : No.: 19-cv-5939]
                             :
                             :
         DEFENDANT.          :
                             :
                             NOTICE OF REMOVAL
      Defendant Synchrony Bank (“Synchrony”) hereby removes the above-

captioned action from the Lackawanna County Court of Common Pleas to the United

States District Court for the Middle District of Pennsylvania pursuant to 28 U.S.C.

§§ 1331, 1441, and 1446. Removal is warranted under 28 U.S.C. § 1441(a) because

this is a civil action over which this Court has original jurisdiction under 28 U.S.C.

§ 1331. Plaintiff’s cause of action arises under the laws of the United States and

Lackawanna County is the county of origin for purposes of removal under 28 U.S.C.

§ 1441(a).

                      I.    PROCEDURAL BACKGROUND

      1.       Synchrony is a named defendant in a lawsuit that was filed on October

7, 2019 in the Lackawanna County Court of Common Pleas, captioned Christina

Swartz v. Synchrony Bank, Case No. 19-cv-5939 (hereinafter the “State Court
             Case
              Case3:19-cv-01962-RDM
                   3:02-at-06000 Document
                                     Document
                                          11651 Filed
                                                 Filed11/14/19
                                                       11/14/19 Page
                                                                 Page22ofof55



Action”). A copy of the Complaint in the State Court Action is attached as “Exhibit

A.”

        2.       On October 16, 2019, Synchrony received a copy of the Complaint in

the State Court Action. See “Exhibit B.”

        3.       Synchrony filed this Notice of Removal on November 14, 2019.

        4.       The removal is timely because it is filed within 30 days of being served

with the Claim. See 28 U.S.C. § 1446(b).

  II.        REMOVAL IS PROPER AS THIS CASE INVOLVES A FEDERAL
                               STATUTE

        5.       Synchrony removes this case on grounds of federal-question

jurisdiction pursuant to 28 U.S.C. § 1331.

        6.       Plaintiff’s Complaint is removable under 28 U.S.C. § 1441 because it

originally could have been filed in this Court under 28 U.S.C. § 1331, in that Plaintiff

brings a cause of action against Synchrony under the Telephone Consumer

Protection Act, 47 U.S.C. § 227 et seq. Specifically, Plaintiff alleges that “Defendant

caused to be made an unknown number of calls to Plaintiff’s cell phone number.”

Compl. ¶ 12. Plaintiff further alleges that “the calls made to Plaintiff’s cell phone

were made using either an automatic telephone dialing system, as that term is defined

in 47 U.S.C. § 227(a)(1), or an artificial or prerecorded voice.” Id. ¶ 16.

        7.       Under 28 U.S.C. § 1331, “[t]he district courts shall have original

jurisdiction of all civil actions arising under the…laws…of the United States.”

                                            -2-
           Case
            Case3:19-cv-01962-RDM
                 3:02-at-06000 Document
                                   Document
                                        11651 Filed
                                               Filed11/14/19
                                                     11/14/19 Page
                                                               Page33ofof55



“[A]ny civil action brought in a state court of which the district courts of the United

States have original jurisdiction may be removed by the defendant or the defendants

to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. §1441(a).

      8.       Pursuant to 28 U.S.C. §§ 84(b) and 1441(a), venue is proper and this

case is properly removed to this Court because the United States District Court for

the Middle District of Pennsylvania embraces Lackawanna County, where Plaintiff’s

action is pending.

      9.       There are no other cases related to the instant action, and Synchrony

has not attempted to remove this case previously.

      10.      Synchrony is the sole defendant in this case and, as such, the

requirements of 28 U.S.C. §§ 1446(b)(2)(a), requiring that all served defendants

consent to removal, have been met.

      11.      Synchrony hereby reserves any and all rights to assert any and all

defenses to Plaintiff’s Complaint, including, but not limited to, insufficiency of

process, lack of personal jurisdiction, and improper venue.

      WHEREFORE, Synchrony Bank, respectfully removes Plaintiff’s action

from the Lackawanna County Court of Common Pleas to this Court, pursuant to 28

U.S.C. § 1441, and requests that further proceedings be conducted in this Court as

provided by law.



                                         -3-
    Case
     Case3:19-cv-01962-RDM
          3:02-at-06000 Document
                            Document
                                 11651 Filed
                                        Filed11/14/19
                                              11/14/19 Page
                                                        Page44ofof55




Dated: November 14, 2019                Respectfully submitted,
                                        REED SMITH LLP
                                        By: /s/ Jack P. Bock, III
                                        Jack P. Bock, III (PA # 201758)
                                        Reed Smith LLP
                                        20 Stanwix Street, Suite 1200
                                        Pittsburgh, PA 15222-4899
                                        Tel: (412) 288-4238
                                        Fax: (412) 288-3063
                                        Attorneys for Defendant Synchrony Bank




                                  -4-
        Case
         Case3:19-cv-01962-RDM
              3:02-at-06000 Document
                                Document
                                     11651 Filed
                                            Filed11/14/19
                                                  11/14/19 Page
                                                            Page55ofof55




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of November, 2019, I caused to be
electronically filed the foregoing document with the Clerk of the Court by using the
CM/ECF filing system, which will serve it on the following counsel of record:
                             Brett Freeman
                        Sabatini Law Firm, LLC
                           216 N. Blakely St.
                          Dunmore, PA 18512
                            (570) 341-9000
                      Brett@SabatiniLawFirm.com

                  Attorney for Plaintiff Christina Swartz


                                                   REED SMITH LLP
                                              By: /s/ Jack P. Bock, III_________
                                              Jack P. Bock, III (PA # 201758)
                                              Reed Smith LLP
                                              20 Stanwix Street, Suite 1200
                                              Pittsburgh, PA 15222-4899
                                              Tel: (412) 288-4238
                                              Fax: (412) 288-3063
                                              Attorneys for Defendant Synchrony Bank




                                        -5-
